DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a Non-Final office action based on application 16/837,908 in response to reply filed December 3, 2021. Claims 1-8, 10-17, & 19-22 are currently pending and have been considered below.

Allowable Subject Matter
The indicated allowability of claim 9 is withdrawn in view of the newly discovered reference(s) to Cheng (US Patent 10,720,431).  Rejections based on the newly cited reference(s) follow.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 16-17, &19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (Pre-Grant Publication 2021/0035989) in view of Cheng (US Patent 10,720,431).
Regarding claim 1, Lee disclose a semiconductor device comprising:
forming a plurality of work function metal layers (Fig. 1, 23 & 25 (25a/25b)) and an oxygen absorbing layer (24) over a channel region (11) of the semiconductor device, comprising:
forming a first work function metal layer (23) over the channel region;
forming an oxygen absorbing layer (24) over the first work function metal layer; and
forming a second work function metal layer (25b) over the oxygen absorbing layer; and
forming a gate electrode metal layer (27) over the plurality of work function metal layers,
wherein the work function metal layers, oxygen absorbing layer, and gate electrode metal layer are made of different materials (Paragraph [0028], [0029], [0031], & [0032]).
Forming a gate dielectric layer (22) over the channel region.

Lee does not disclose forming another oxygen absorbing layer over the gate dielectric layer before forming the plurality of work function metal layer over the channel region. However Cheng disclose a semiconductor device comprising:
Forming a gate dielectric (Fig. 3M, 128) and an oxygen absorbing/blocking layer (150’) over a channel region (112) wherein the oxygen absorbing layer is formed before work function metal layers (152 & 156). 



Regarding claim 2, Lee further discloses:
the oxygen absorbing layer is made of one or more selected from the group consisting of Al, Y, Mg, Ti, Ta, and Si (Paragraph [0029]).

Regarding claim 3, Lee further discloses:
the plurality of work function metal layers include a first type work function metal layer and a second type work function metal layer, and the first type work function metal layer and the second type work function metal layer are made of different materials (Paragraph [0028] [0030] & [0031]).

Regarding claim 4, Lee further discloses:
the first type work function metal layer is a p-type work function metal layer and the second type work function metal layer is an n-type work function metal layer (Paragraph [0028] [0030] [0031]).

Regarding claim 5, 
the first type work function metal layer is made of one or more selected from the group consisting of TaN, TiN, TaSiN, WN, TiC, WCN, MoN, and Co (Paragraph [0028]).

Regarding claim 6, Lee further discloses:
the second type work function metal layer is made of one or more selected from the group consisting of TiAl, TiAlC, TiAIN, TaAl, and TaAlC (Paragraph [0031]).

Regarding claim 7, Lee further discloses:
the work function layer (23) can have a large work-function for a p-type device therefore can form a plurality of work function layers includes forming a plurality of the first type work function metal layers (23 & 25a; Paragraph [0028] [0030] [0031]); and
wherein the forming an oxygen absorbing layer (24) includes forming an oxygen absorbing layer between each of the first type work function metal layers.

Regarding claim 8, Lee further discloses:
the work function layer (23) can have a small work-function for a n-type device therefore can form a plurality of work function layers includes forming a plurality of the second type work function metal layers (23 & 25b; Paragraph [0028] [0030] [0031]); and
wherein the forming an oxygen absorbing layer (24) includes forming an oxygen absorbing layer between each of the first type work function metal layers.

Regarding claim 16, Lee discloses a semiconductor device comprising:
a gate stack (Fig. 1, 20) structure disposed over a channel region (11) of semiconductor substrate (10),
wherein the gate stack structure comprises:
a gate dielectric layer (22) over the channel region;
a plurality of work function metal layers (23 & 25 (25a/25b));
an second oxygen absorbing layer (24) disposed between a pair of the work function metal layers; and
a gate electrode metal layer (27) disposed over the plurality of work function metal layers,
wherein the work function metal layers, oxygen absorbing layer, and gate electrode metal layer are different materials (Paragraph [0028-0032]).

Lee does not disclose a first oxygen absorbing layer disposed over the gate dielectric layer. However Cheng disclose a semiconductor device comprising:
Forming a gate dielectric (Fig. 3M, 128) and a first oxygen absorbing/blocking layer (150’) over a channel region (112) wherein work-function layers (152 & 156) are formed over the first oxygen absorbing layer. 

It would have been obvious to those having ordinary skill in the art at the time of invention to form the first oxygen absorbing layer over the gate dielectric layer because the oxygen absorbing layer will protect a subsequently formed work function layer from oxidation (Col. 10, Lines 1-5).

Regarding claim 17, Lee further discloses:
the gate stack structure is formed over a fin structure protruding from the semiconductor substrate (Paragraph [0037]).

Regarding claim 19, Lee further discloses:
the oxygen absorbing layer is made of one or more selected from the group consisting of Al, Y, Mg, Ti, Ta, and Si (Paragraph [0029]).

Regarding claim 20, Lee further discloses:
the plurality of work function metal layers include a first type work function metal layer and a second type work function metal layer, and the first type work function metal layer and the second type work function metal layer are made of different materials (Paragraph [0028] [0030] & [0031]).

Regarding claim 21, Lee further discloses:
the work function layer (23) can have a large work-function for a p-type device therefore can form a plurality of work function layers includes 
wherein the forming an oxygen absorbing layer (24) includes forming an oxygen absorbing layer between each of the first type work function metal layers.

Regarding claim 22, Lee further discloses:
the work function layer (23) can have a small work-function for a n-type device therefore can form a plurality of work function layers includes forming a plurality of the second type work function metal layers (23 & 25b; Paragraph [0028] [0030] [0031]); and
wherein the forming an oxygen absorbing layer (24) includes forming an oxygen absorbing layer between each of the first type work function metal layers.


Allowable Subject Matter
Claims 10-15 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 10 is allowed because none of the prior art either alone or in combination discloses: forming a plurality of first metal nitride layers and a second metal nitride layer over a channel region of the semiconductor device, wherein the first metal nitride layers and the second metal nitride layer comprise a first metal, comprising: forming a first first metal .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON C FOX whose telephone number is (571)270-5016. The examiner can normally be reached M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/BRANDON C FOX/Examiner, Art Unit 2818                                                                                                                                                                                                        

/DAVID VU/Primary Examiner, Art Unit 2818